YOUNG, J.,
dissenting:
The majority has resorted to semantic gymnastics in an effort to distinguish this case from State v. Cleary (1986), 22 Ohio St. 3d 198. A fine distinction is drawn between entering a vehicle while intoxicated or merely being in the driver's position in such a state. The bottom line is that the supreme court sought to prohibit persons who are intoxicated from being in a position of control of a vehicle.
The majority fears that to convict appellee would create a risk of other drunk drivers trying to make it home. I think the opposite message would be sent. If you are under the influence, don't drive or put yourself in a position of control of a vehicle. If you do, you pay the penalty.
Cleary, supra, controls. I dissent.